                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RUSSELL LEE X VANCE,                         :       1:21-cv-892
              Plaintiff,                     :
                                             :
v.                                           :       Hon. John E. Jones III
                                             :
SUPERINTENDENT THOMAS                        :       Hon. Martin C. Carlson
MCGINLEY,                                    :
            Defendant.                       :


                                            ORDER

                                          July 9, 2021

       AND NOW, upon consideration of the Report and Recommendation (Doc.

5) of United States Magistrate Judge Martin C. Carlson recommending that

Plaintiff’s complaint be dismissed without prejudice pursuant to 18 U.S.C. §1915A

for failure to state a claim upon which relief may be granted, and noting that the

Plaintiff has endeavored to file an amended complaint (Doc. 9) which is equally

devoid of factual allegations supporting a claim against the Defendant as the initial

complaint, and further noting that Plaintiff has not filed objections 1 to the report,


1
  When parties fail to file timely objections to a magistrate judge’s report and recommendation,
the Federal Magistrates Act does not require a district court to review the report before accepting
it. Thomas v. Arn, 474 U.S. 140, 149 (1985). As a matter of good practice, however, the Third
Circuit expects courts to “afford some level of review to dispositive legal issues raised by the
report.” Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). The advisory committee notes
to Rule 72(b) of the Federal Rules of Civil Procedure indicate that “[w]hen no timely objection is
filed, the court need only satisfy itself that there is no clear error on the face of the record in
order to accept the recommendation.” FED. R. CIV. P. 72(b), advisory committee notes; see also
Henderson, 812 F.2d at 878-79 (stating that “the failure of a party to object to a magistrate’s


                                                 1
and finding that there is no clear error on the record, see Nara v. Frank, 488 F.3d

187, 194 (3d Cir. 2007) (explaining that “failing to timely object to [a report and

recommendation] in a civil proceeding may result in forfeiture of de novo review at

the district court level”) and the Court further finding Judge Carlson’s analysis to

be thorough, well-reasoned, and fully supported by the record IT IS HEREBY

ORDERED THAT:

       1.      The Report and Recommendation (Doc. 5) of Magistrate Judge
               Carlson is ADOPTED in its entirety.

       2.      The Plaintiff’s amended complaint (Doc. 9) is DISMISSED WITH
               PREJUDICE.

       3.      The Clerk of Court is directed to CLOSE the file on this case.


                                                              s/ John E. Jones III
                                                              John E. Jones III, Chief Judge
                                                              United States District Court
                                                              Middle District of Pennsylvania




legal conclusions may result in the loss of the right to de novo review in the district court”); Tice
v. Wilson, 425 F. Supp. 2d 676, 680 (W.D. Pa. 2006) (holding that the court’s review is
conducted under the “plain error” standard); Cruz v. Chater, 990 F. Supp. 375-78 (M.D. Pa.
1998) (holding that the court’s review is limited to ascertaining whether there is “clear error on
the face of the record”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (holding that
the court will review the report and recommendation for “clear error”). The Court has reviewed
the magistrate judge’s report and recommendation in accordance with this Third Circuit
directive.


                                                  2
